Citation Nr: 0300577	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  93-14 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for polycythemia 
vera (PV) on a non-radiation basis.

2.  Entitlement to service connection for urethral 
stricture on a non-radiation basis.

3.  Entitlement to service connection for a GI 
(gastrointestinal) disorder, including diverticulitis and 
diverticulosis, on a non-radiation basis.

4.  Entitlement to service connection for epididymitis on 
a non-radiation basis.

5.  Entitlement to service connection for hyperthyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1953 to July 
1974.

This appeal came to the Board of Veterans' Appeals (Board) 
from January 1992 and later RO decisions that denied 
service connection for PV, chronic fatigue syndrome, 
urethral stricture, epididymitis, diverticulitis, cancer 
of the vocal cords, and a thyroid disorder.  An April 1998 
Board decision denied service connection for PV, urethral 
stricture, epididymitis, and diverticulitis as a result of 
exposure to radiation; and denied service connection for 
chronic fatigue syndrome and cancer of the vocal cords.  
Those claims were all denied as not well grounded.  In 
April 1998, the Board also remanded the issues of 
entitlement to service connection for PV, urethral 
stricture, epididymitis, and diverticulitis on a non-
radiation basis, and entitlement to service connection for 
a thyroid disorder to the RO for additional development.  
The case has now been returned to the Board for further 
appellate consideration and the Board has classified the 
issues as shown on the first page of this decision.

The veteran is advised that he may reopen his claims for 
service connection for PV, urethral stricture, 
epididymitis, and diverticulitis as a result of exposure 
to radiation, and for service connection for chronic 
fatigue syndrome and cancer of the vocal cords for de novo 
consideration based on the evidence of record as the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West Supp. 2002) eliminated the concept of a well-
grounded claim.  VAOPGCPREC 3-2001.


FINDINGS OF FACT

1.  The veteran was exposed to ionizing radiation in 
service.

2.  PV was not present in service or demonstrated after 
service.

3.  Urethral stricture was not present in service; 
urethral stricture and residuals thereof first 
demonstrated after service were acute and transitory, and 
resolved without residual disability; urethral stricture 
or residuals thereof are not found.

4.  Epididymitis was not present in service or 
demonstrated after service.

5.  Diverticulitis was not present in service or 
demonstrated after service; diverticulosis was not present 
in service and the diverticulosis first found after 
service is not related to disease or injury in service; 
irritable bowel syndrome had its onset in service.

6.  Hyperthyroidism was not present in service or for many 
years later, and is not related to an incident of service, 
including exposure to radiation.


CONCLUSIONS OF LAW

1.  PV, urethral stricture, epididymitis, diverticulosis, 
and diverticulitis were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2001).

2.  Irritable bowel syndrome was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).

3.  Hyperthyroidism was not incurred in or aggravated by 
active service, nor may hyperthyroidism be presumed to 
have been incurred in active service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, noted above, redefined VA's duty to assist a 
veteran in the development of a claim.  Guidelines for the 
implementation of the VCAA that amended VA regulations 
were published in the Federal Register in August 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).  
The Board finds that all relevant evidence has been 
obtained with regard to the veteran's claims for service 
connection for PV, urethral stricture, epididymitis, and 
diverticulitis on a non-radiation basis, and for service 
connection for hyperthyroidism, and that the requirements 
of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of the claimed 
disabilities.  He and his representative have been 
provided with a statement of the case and supplemental 
statement of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claims, that 
essentially notify them of the evidence needed to prevail 
on the claims.  There is no identified evidence that has 
not been accounted for and the veteran's representative 
has been given the opportunity to submit written argument.  
In a June 1998 letter, the RO notified the veteran of the 
evidence needed to substantiate his claims.  This letter 
gave notice of what evidence the veteran needed to submit 
and the August 2002 supplemental statement of the case 
notified him of what evidence VA would try to obtain.

Under the circumstances, the Board finds that the veteran 
has been provided with adequate notice of the evidence 
needed to successfully prove his claims and that there is 
no prejudice to him by appellate consideration of the 
claims at this time without providing additional 
assistance to the veteran in the development of his claims 
as required by the VCAA or to give the representative 
another opportunity to present additional evidence and/or 
argument.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claims.  Hence, no 
further assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

I.  Service Connection for PV

A.  Factual Background

The veteran had active service from November 1953 to July 
1974.  Service documents do not show that he engaged in 
combat with the enemy while in service.

Service medical records reveal that the veteran had 
laboratory tests associated with various treatment.  PV 
was not treated or found in service.  The report of his 
medical examination in May 1974 for retirement from 
service is negative for PV.

VA and private medical records show that the veteran was 
treated and evaluated for various conditions from the mid-
1970's to 2002.  The more salient medical reports related 
to the claims considered in this appeal are discussed in 
the appropriate sections of the decision.

The veteran underwent VA examination in April 1976.  PV 
was not found.

The veteran was hospitalized at a VA medical facility in 
November 1986.  Laboratory testing showed hemoglobin of 
14.2 and hematocrit of 44.0.  The remainder of the 
findings were within normal limits.  He was found to have 
secondary erythrocytosis.

The veteran was hospitalized at a VA medical facility in 
January 1989.  The diagnoses included PV secondary to 
smoking.

The veteran underwent a VA agent orange examination in 
October 1991.  The diagnoses included polycythemia.

The veteran testified at a hearing in July 1992.  His 
testimony was to the effect that he had an elevated red 
blood count in service and that he had PV that began at 
that time.

The veteran underwent a VA agent orange examination in 
June 1995.  PV was not found.

The veteran underwent VA hematologic examinations in 
October 1996.  A history of PV that was first diagnosed in 
1976 was reported by the veteran.  The examiner found no 
record of a red blood cell mass.  There was no record 
pulmonary function tests or blood gas.  A history of 
treatment for secondary polycythemia with the etiology 
being chronic obstructive pulmonary disease caused by the 
veteran's smoking was noted.  The examiner noted that the 
veteran was phlebotomized periodically, the last time 
being 4 to 6 weeks ago.  The veteran's most recent 
hemoglobin and hematocrit were normal at hemoglobin of 
15.3 and hematocrit of 44.8.  His white blood cell count 
was also normal.  His platelets counts had been 
consistently normal.  The examiner noted that the veteran 
had a history of PV, but the etiology could not be 
determined without blood gases and/or pulmonary functions 
tests or leukocyte alkaline phosphatase (LAP) score or red 
cell mass or B12.

The veteran underwent another VA hematologic examination 
in March 1997.  He underwent various laboratory tests.  
The diagnosis was erythrocytosis (without splenomegaly) 
with normal LAP, most likely secondary to smoking.

In April 1998, the Board remanded the case to the RO in 
order to have the veteran undergo a special VA examination 
to determine the nature and extent of any blood disorder.  
The RO was instructed to ask the examiner to provide an 
opinion as to whether the veteran had PV related to 
service.

The veteran underwent a VA hematologic examination in June 
2000.  The examiner reviewed the medical evidence in the 
veteran's case and examined him.  The diagnosis was 
secondary erythrocytosis from cigarette smoking, a lung 
disease.  The examiner reviewed the evidence to determine 
whether the veteran had PV.  It was noted that the veteran 
had high red cell mass, had an oxygen saturation of 95%, 
but he did not have splenomegaly.  He had no leukocytosis 
and no thrombocytosis.  He had a B12 that was low normal 
at 211, but he had a high LAP score that was 167.  His 
erythropoietin was 15.  The examiner concluded that the 
veteran did not have criteria for the diagnosis of PV.  He 
did not have all 3 major criteria or 2 major, including 
erythrocytosis and sat greater than 92% and 2 minor.  

An addendum dated in April 2001 to the report of the June 
2000 VA examination report notes that the physician who 
conducted the examination reviewed the evidence in the 
veteran's claims folders.  The physician opined that the 
veteran did not have PV and that his diagnosis was 
erythrocytosis secondary to smoking, and that there was no 
relationship between his erythrocytosis and his military 
service.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that 
it resulted from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by 
such service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or 
denying service-connection in each case shall be recorded 
in full  38 U.S.C.A. § 1154(b) (West 1991).  In this case, 
the provisions of 38 U.S.C.A. § 1154(b) are not for 
application because the record indicates that the veteran 
did not engage in combat with the enemy while in service.

The service medical records do not reveal the presence of 
PV.  The post-service medical records reveal that PV was 
diagnosed many years after service, but detailed VA 
hematologic examinations of the veteran in March 1997 and 
June 2000 indicate that he does not have PV.  The Board 
finds that those detailed VA hematologic examinations are 
more credible than the other VA reports that indicate a 
diagnosis of PV because the detailed VA hematologic 
examinations in March 1997 and June 2000 were based on 
various laboratory tests and/or review of all the evidence 
in the veteran's claims folders.  Service connection 
cannot be granted for PT in the absence of evidence 
demonstrating the presence of this condition as noted in 
the above statutory and regulatory criteria.

Statements and testimony from the veteran are to the 
effect that he has PV, and some of the objective medical 
evidence supports those statements, but the greater weight 
of the evidence indicates that he has erythrocytosis 
secondary to smoking rather than PV.  The preponderance of 
the evidence is against the claim for service connection 
for PV, and the claim is denied.


II.  Service Connection for Urethral Stricture and 
Epididymitis

A.  Factual Background

Service medial records are negative for urethral stricture 
or epididymitis.  The report of the veteran's medical 
examination in May 1974 for retirement from service does 
not show either of those conditions.

The veteran underwent VA examination in April 1976.  
Urethral stricture or epididymitis was not found.

The veteran was hospitalized in March 1976 at a VA medical 
facility.  He underwent cystourethroscopy and dilation of 
urethral stricture.  The diagnosis was bulbous urethral 
stricture.

The veteran underwent a VA agent orange examination in 
September 1982.  Urethral stricture or epididymitis was 
not found.

The veteran was hospitalized at a VA medical facility in 
November 1986 for complaints of decreased urine flow and 
stream, and increased frequency.  Urethral stricture or 
epididymitis was not found.

The veteran was hospitalized at a VA medical facility in 
January 1988 for elective transurethral resection of the 
prostate related to prostatic enlargement.  Urethral 
stricture or epididymitis was not found.

The veteran was hospitalized at a VA medical facility in 
January 1989 for complaints of decreased force of urinary 
stream and hesitancy.  The diagnosis was rule out urethral 
stricture.

The veteran underwent a VA agent orange examination in 
October 1991.  The diagnoses included urethral stricture.

The veteran testified at a hearing in July 1992.  His 
testimony was to the effect that he sustained trauma to 
the testicles in Vietnam when attacked by Vietnamese that 
resulted in epididymitis.  He also testified to the effect 
that he had urethral stricture that began in service.

The veteran was hospitalized at a VA medical facility in 
October 1992.  A history of transurethral resection of the 
prostate 4 years ago for urinary obstruction was noted.  
It was noted that the veteran had been seen earlier in 
1992 with worsening symptoms, including urgency, 
incontinence, and some decrease of urinary stream.  
Uroflow showed a post void residual of 175 cc. and 
decreased flow rates.  The veteran then reported gross 
hematuria and underwent intravenous pyelogram, cystoscopy, 
and cytology.  Cytology was negative and he was seen to 
have a flat lesion with some papules and some unbroken 
mucosa at the bladder neck on cystoscopy.  He had no 
abnormality referable to the urinary tract on intravenous 
pyelogram. The diagnosis was hematuria and bladder lesion, 
rule out bladder cancer.

The veteran underwent VA examinations in October 1996.  On 
examination of his testes, he gave a history of having 
been assaulted in Vietnam and being struck in the scrotum 
and developing epididymitis.  He reported severe flare up 
of epididymitis since then.  There was minimal induration 
of the left epididymis, and both testes were essentially 
within normal limits.  The diagnosis was status post left 
epididymitis.

On VA urethral or bladder examination in October 1996, a 
history of stricture was noted.  The examiner found no 
evidence of urethral fistula.  The examiner noted that a 
pouch was found at the time of the veteran's urethral 
stricture that had not been an acute problem.  

An addendum dated in February 1997 to reports of VA 
examinations in October 1996 notes that the veteran does 
not have epididymitis.  

In April 1998, the Board remanded the case to the RO in 
order to have the veteran undergo a VA genitourinary 
examination to determine the nature and extent of any 
urethral stricture and epididymitis.  The RO was 
instructed to have the examiner provide opinions as to the 
etiology of any such conditions found.

The veteran underwent a VA genitourinary examination in 
June 2000.  The examiner found no evidence of urethral 
stricture or residuals thereof.  The examiner found that 
the veteran did not have epididymitis.

An addendum dated in April 2001 to the report of the VA 
genitourinary examination in June 2000 notes that the 
physician who conducted the examination reviewed the 
evidence in the veteran's records.  The physician noted 
that the summary of the veteran's VA hospitalization in 
January 1988 revealed a history of urethral stricture, but 
cystoscopy failed to show any urethral stricture.  Hence, 
there was no residual of urethral stricture in 1988.  The 
physician also noted that the veteran's records included 
various genital examinations with no evidence of 
persistent epididymitis.  Hence, the physician reiterated 
his opinions on the June 2000 VA examination report that 
the veteran did not have urethral stricture or residuals 
thereof, and that he did not have epididymitis.

B.  Legal Analysis

The service medical records do not show the presence of 
urethral stricture of epididymitis.  In March 1976, the 
veteran underwent surgery for urethral stricture at a VA 
medical facility, but reports of his treatment and 
evaluations since then are negative for urethral stricture 
or residuals thereof, except for the report of his VA 
agent orange examination in October 1991.  Nor do the 
post-service medical records reveal the presence of 
epididymitis other than by history.

Statements and testimony from the veteran are to the 
effect that he has urethral stricture or residuals thereof 
and epididymitis that had their onset in service, but this 
evidence is of slight probative value in the absence of 
objective medical evidence to verify it.  Nor is the 
report of the veteran's VA agent orange examination in 
October 1991 showing the presence of urethral stricture 
more credible than the veteran's statements because it is 
not supported by the overall evidence.  The greater weight 
of the evidence reveals that the veteran does not have 
urethral stricture or residuals thereof.  Nor does the 
evidence show that he has epididymitis.  Hence, the 
preponderance of the evidence is against the claims for 
service connection for epididymitis and urethral 
stricture, and those claims are denied.

III.  Service Connection for Diverticulitis

A.  Factual Background

Service medical records reveal that the veteran was 
hospitalized in February 1964 because of left lower 
quadrant abdominal pain for several days.  Barium enema 
revealed an area of spasm in the sigmoid colon that 
eventually could be distended with air and barium.  No 
diverticula were seen.  The diagnosis was diverticulitis 
of the sigmoid colon.  In August 1967, he underwent barium 
enema because of complaints of intermittent low right 
abdominal cramping like pain with occasional diarrhea for 
a couple of months.  The conclusion was normal barium 
enema.  The veteran was seen for various GI complaints in 
service, but diverticulitis was not found after February 
1964.  The report of his medical examination in May 1974 
for retirement from service is negative for 
diverticulitis.

The veteran was hospitalized at a VA medical facility from 
December 1975 to January 1976 for GI complaints.  
Diverticulitis was not found.

The veteran underwent a VA examination in April 1976.  
Diverticulitis was not found.

A private medical report shows that the veteran had a 
barium enema in October 1983.  The impression was sigmoid 
diverticulosis.

The veteran was hospitalized in February 1984 at a VA 
medical facility for GI complaints.  Diverticulitis was 
not found.

The veteran was hospitalized at a VA medical facility in 
April 1984 for GI complaints.  The diagnosis was diarrhea 
of undetermined etiology.

The veteran was hospitalized in June 1984 for GI 
complaints.  The diagnoses were gastritis and elevated 
gastrin level.

A private medical report dated in March 1985 notes that 
the veteran was seen in 1983 for GI complaints.  The 
signatory noted that the veteran had no evidence of 
inflammatory bowel disease.  Diverticulitis was not noted.

The veteran underwent a VA agent orange examination in 
October 1991.  Diverticulitis was not found.

The veteran testified at a hearing in July 1992.  His 
testimony was to the effect that he has diverticulitis 
that had its onset in service.

The veteran underwent a VA GI examination in October 1996.  
The diagnosis was diverticulosis of the colon

A report of VA evaluation in December 1996 notes that the 
veteran had various complaints.  The impression was 
diverticulitis.

An addendum dated in February 1997 to the reports of the 
veteran's various examinations in 1996 notes that he did 
not have diverticulitis.

In April 1998, the Board remanded the case to the RO in 
order to obtain a medical opinion from a specialist in 
gastroenterology as to whether or not the veteran had 
diverticulitis.  The RO was instructed to ask the examiner 
to obtain an opinion from the examiner as to etiology of 
any diverticulitis or diverticulosis found.

The veteran underwent a VA intestine examination in June 
2000.  The examiner reviewed the evidence in the veteran's 
claims folder and noted that it did not show the presence 
of diverticulosis or diverticulitis during service, but 
did show evidence of spastic colon.  The examiner noted 
that the spastic colon found in service was a functional 
type disability that will subside without residual effect, 
and that the evidence did not show the presence of a 
spastic colon since the 1960's.  On examination, the 
abdomen was obese, soft, and nontender with normal bowel 
sounds.  There was no hepatosplenomegaly, masses, rebound 
or guarding.  The diagnoses were irritable bowel syndrome 
documented in the 1970's, diverticulosis found after 
service, and no evidence of diverticulitis.

B.  Legal Analysis

The service medical records show that diverticulitis was 
found in service, but the examiner who conducted the 
veteran's VA intestine examination in June 2000 and 
reviewed the evidence in the veteran's claims folder noted 
that the clinical findings in service did not show the 
presence of diverticulitis.  Nor do the post-service 
medical records show the presence of diverticulitis except 
for one VA evaluation in October 1996 that was not 
supported on further VA evaluation.  The examiner who 
conducted the June 2000 VA medical examination also 
concluded that the veteran did not have diverticulosis in 
service, and the evidence does not link this condition to 
an incident of service, including the veteran's various GI 
complaints.

Statements and testimony from the veteran are to the 
effect that he has diverticulitis or diverticulosis that 
had its onset in service, but this evidence is of slight 
probative value in the presence of various objective 
medical evaluations of the veteran that do not show the 
presence of this diverticulitis and do not show the 
presence of diverticulosis until after service.  The 
preponderance of the evidence is against the claim for 
service connection for diverticulitis and diverticulosis, 
and those claims are denied.

The evidence, however, shows that the veteran had GI 
problems in service and the report of his VA GI 
examination in June 2000 reveals that clinical findings 
demonstrated the presence of irritable bowel syndrome 
shortly after his separation from service and that he 
currently has this condition.  While the overall evidence 
is in equipoise as to whether or not the irritable bowel 
syndrome is related to the GI symptoms in service, the 
evidence warrants granting service connection for the 
irritable syndrome with application of the benefit-of-the-
doubt doctrine in favor of the veteran.  38 U.S.C.A. 
§ 5107.  Hence, service connection is granted for it.

IV.  Service Connection for Hyperthyroidism

A.  Factual Background

Service documents, including documents received from the 
Defense Threat Reduction Agency, reveal that the veteran 
was present at Operation REDWING in 1956.  Those documents 
reveal that the Defense Threat Reduction Agency reviewed 
dosimetry data that reveal a recorded dose of 3.32 rem 
gamma for the veteran.  It was noted that a scientific 
dose reconstruction indicated the veteran would have 
received an additional probable dose of 0.184 rem gamma.  
The veteran's total dose of 3.504 rem (3.5 rem rounded) 
had an upper bound of 4.9 rem gamma.  It was noted that a 
scientific dose reconstruction indicated that due to the 
veteran's distance from ground zero he had virtually no 
potential for exposure to neutron radiation.  A 
reconstruction report of internal exposure of 
participating units based on unit activities and 
application of the report's methodology indicated that the 
veteran's (50-year) committed dose equivalent to the 
thyroid was 2.5 rem.  

Service medical records do not show the presence of 
hyperthyroidism.  Nor does the report of the veteran's 
medical examination in May 1974 for retirement from 
service show the presence of hyperthyroidism.

The post-service medical reports of the veteran's 
treatment in the 1990's note a history of hyperthyroidism.  
A report dated in September 1995 indicates that the 
veteran had hyperthyroidism probably related to his 
exposure to radiation in service.

In July 2002, the RO sent the veteran's claims folders to 
a representative of the VA Under Secretary for Benefits to 
obtain an opinion as to whether it was at least as likely 
as not that the veteran's hypothyroidism resulted from his 
exposure to ionizing radiation in service.  In July 2002, 
the representative of the VA Under Secretary for Benefits 
sent the veteran's claims folders to a representative of 
the VA Under Secretary of Health for the requested 
opinion.  

In an memorandum to the representative of the VA Under 
Secretary for benefits dated in August 2002, the 
representative of the VA Under Secretary for Health opined 
after review of the evidence in the claims folders that it 
was unlikely due to the veteran's low level of exposure to 
ionizing radiation in service that his hypothyroidism 
could be attributed to exposure to ionizing radiation in 
service.  The representative of the VA Under Secretary for 
Benefits made a similar opinion in a memorandum to the RO 
dated in August 2002.

B.  Legal Analysis

Service connection may be granted for a disease based on 
ionizing radiation exposure in service when there is 
medical evidence linking it to such incident.  Combee v. 
Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  In the absence of 
competent medical evidence linking a disability to 
service, diseases specific to radiation-exposed veterans, 
such as various forms of cancers, listed under 38 C.F.R. 
§ 3.309(d) (2002) will be presumed to have been incurred 
in active service if the veteran participated in a 
"radiation risk activity" such as onsite participation in 
an atmospheric nuclear test.  38 C.F.R. § 3.309(d)(3)(ii).  
Other "radiogenic" diseases, such as various forms of 
cancer, listed under 38 C.F.R. § 3.311(b) (2002) found 5 
years or more after service in an ionizing radiation 
exposed veteran may be service-connected if the VA Under 
Secretary for Benefits, who may request an advisory 
medical opinion from the VA Under Secretary for Health, 
determines that they are related to ionizing radiation 
exposure while in service or if they are otherwise linked 
medically and scientifically to ionizing radiation 
exposure while in service.

The term "radiation-exposed veteran" means either a 
veteran who while serving on active duty, or an individual 
who while a member of a reserve component of the Armed 
Forces during a period of active duty for training or 
inactive duty for training participated in a radiation-
risk activity.  The term "radiation-risk activity" 
includes the occupation of Hiroshima or Nagasaki, Japan, 
by United States forces during the period beginning on 
August 6, 1945, and ending on July 1, 1946.  The term 
"occupation of Hiroshima or Nagasaki, Japan, by United 
States forces" means official military duties within 10 
miles of the city limits of either Hiroshima or Nagasaki, 
Japan, which were required to perform or support military 
occupation functions such as occupation of territory, 
control of the population, stabilization of the 
government, demilitarization of the Japanese military, 
rehabilitation of the infrastructure or deactivation and 
conversion of war plants or materials.  38 C.F.R. 
§ 3.309(d)(3)(i),(ii)(B),and (vi).

The evidence shows that the veteran was exposed to 
ionizing radiation in service and VA medical reports 
indicate that he has hyperthyroidism.  The evidence does 
not show the presence of hyperthyroidism in service or for 
many years later, and does not link the hyperthyroidism to 
an incident of service except for a VA medical report 
dated in September 1995 that indicates it may be due to 
exposure to radiation in service.

Hyperthyroidism is not a disease specific to radiation-
exposed veterans found in 38 C.F.R. § 3.309(d).  Therefore 
service connection for hyperthyroidism is not warranted on 
a presumptive basis under these regulatory provisions.

Nor is hyperthyroidism a "radiogenic" disease listed under 
38 C.F.R. § 3.311(b)(2), but the September 1995 VA medical 
report linking the veteran's hyperthyroidism to radiation 
exposure in service requires forwarding the case to the VA 
Under Secretary for Benefits to determine whether the 
hyperthyroidism resulted from exposure to ionizing 
radiation in service.  38 C.F.R. § 3.311(b)(4).  A review 
of the evidence reveals that this development has been 
accomplished and the representatives of the VA Under 
Secretaries for Benefits and Health have determined based 
on the veteran's low level of exposure to ionizing 
radiation while in service there was no reasonable 
possibility that his hyperthyroidism was the result of 
such exposure.  

As the evidence does not show the presence of 
hyperthyroidism in service or for many years later, does 
not link the hyperthyroidism to an incident of service 
other than his exposure to ionizing radiation, and the VA 
Under Secretary for Benefits has determined that it is 
unlikely that the hyperthyroidism is related to exposure 
to ionizing radiation in service, the preponderance of the 
evidence is against the claim for service connection for 
hyperthyroidism.  Hence, the claim is denied.

The benefit of the doubt doctrine is not for application 
with regard to the claims for service connection for PV, 
urethral stricture, epididymitis, diverticulitis, 
diverticulosis, and hyperthyroidism because the 
preponderance of the evidence is against those claims.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).



ORDER

Service connection for PV, urethral stricture, 
epididymitis, diverticulitis, diverticulosis, and 
hyperthyroidism is denied.

Service connection for irritable bowel syndrome is 
granted.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

